DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: The prior arts Kim et al. (US Pub: 2020/0073530) teaches “a touch control micro light emitting diode (micro LED) display apparatus (i.e. Kim teaches a micro LED in figure 1 embodiment, as the display is said to be a possible micro LED design) (see Fig. 1, [0048]), comprising: 
 	a base substrate (i.e. as seen in figure 2 the display system having a base substrate DP2) (see Fig. 3, [0065-0071]); 
 	a first electrode layer on the base substrate (i.e. the electrode RSL as seen in figure 3); 
 	a second electrode layer on a side of the first electrode layer away from the base substrate, wherein the second electrode layer comprises a plurality of second electrodes spaced apart from each other (i.e. the CE electrode are formed on a side of the first electrode layer) (see Fig. 3); 
 	an insulating layer on a side of the second electrode layer away from the base substrate (i.e. the air gap is the insulating layer which separate the CE and PE layer) (see Fig. 3); and 

 	wherein the touch control micro LED display apparatus is operated in a time- division driving mode comprising an image display mode and a touch control mode (i.e. the system of Kim uses timing division method to separately drive the display driving and touch sensing systems) (see Fig. 3, [0071]).  However, Kim do not teach
 	the plurality of second electrodes and the plurality of third electrodes are touch electrodes of a mutual capacitive type in the touch control mode; and 
 	the plurality of second electrodes are cathodes for a plurality of micro LEDs in the image display mode (i.e. the system of Kim do not teaches the third and second electrode and mutual capacitive type in touch control mode and second electrode are cathodes for plurality of micro-LED in display mode).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Chen et al (US Pub: 2020/0348772 A1) is cited to teach the figure 1 embodiment which discloses a multi-layered touch panel system having timing division driving capacity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        January 28, 2022